DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/22/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/3/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Objection to Abstract
The abstract of the disclosure is objected to because it contains more than 150 words. Applicant is reminded that the Abstract is required to clearly and concisely surmise applicants claimed subject matter in under 150 words.  Correction is required.  See MPEP § 608.01(b).
Status of Application
Claims 1-3 are pending. Claim 1 is the only independent claim.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 are rejected under 35 USC 103 as being unpatentable over Huang et al. (United States Patent Publication 2020/0148218) in view of Adler et al.  (United States Patent Publication 2021/0323522).
With respect to Claim 1: While Huang discloses “A vehicle system comprising: a first vehicle platform that includes a first computer configured to operate by means of electric power supplied from a first electric power source” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b];
“and perform traveling control of a vehicle” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b]; 

“and perform traveling control of the vehicle” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b]; 
“and an autonomous driving platform that includes a third computer configured to perform autonomous driving control of the vehicle by transmitting a control instruction including data for autonomously driving the vehicle to the first computer when the first vehicle platform is in a normal state and perform autonomous stoppage control of the vehicle by transmitting a control instruction including data for causing the vehicle to autonomously stop to the second computer when the first vehicle platform is in an abnormal state” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b];
Huang, does not specifically state that the computers are based on separate power sources.
Adler, which is also a vehicle control system that uses redundant vehicle systems teaches “first computer configured to operate by means of electric power supplied from a first electric power source” [Adler, ¶ 00012, and 0075-0077];
“and perform traveling control of a vehicle” [Adler, ¶ 00012, and 0075-0077]; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler into the invention of Huang to not only include using separate computing devices for vehicle control and redundancy in the case of errors in said computing devices as Huang discloses but to also have separate power systems for the redundant devices as taught by Adler with a motivation of creating a more robust system that more separates the redundant systems and increases reliability [Adler, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as redundant vehicle systems in autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Huang discloses “The vehicle system according to claim 1, further comprising a vehicle control interface configured to acquire a first control instruction” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b]; 
“which is a control instruction transmitted from the third computer to the first computer or the second computer” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b]; 

With respect to Claim 3: While Huang discloses “The vehicle system according to claim 2, wherein: the first control instruction is data not specific to the first computer and the second computer; and the second control instruction is data specific to the first computer and the second computer” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b].
                                                 Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JESS WHITTINGTON/Examiner, Art Unit 3669